Citation Nr: 1214976	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left hand scars.

2.  Entitlement to service connection for osteoarthritis of the first metacarpophalangeal (MTP) joint on the left hand.

3.  Entitlement to service connection for nerve damage of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.N.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, established service connection for scars of the left hand evaluated as noncompensable (zero percent) effective from January 12, 2009.  The RO also denied service connection for osteoarthritis of the first MTP and nerve damage of the left hand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  Further, the Veteran submitted evidence directly to the Board at this hearing, accompanied by a waiver of having such evidence initially considered by the Agency of Original Jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304 (2011).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's claims of service connection for nerve damage of the left hand and osteoarthritis of the first MTP joint of the left hand.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The Veteran's service-connected left hand has one 4 cm long scar and one subcentimeter scar, both well-healed.  They are not deep; do not cover an area or areas of 144 square inches (929 sq. cm.) or greater; are not shown to be painful or unstable; and do not cause limited motion.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected left hand scars are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes 7801-7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding the left hand scars, the Board observes that this appeal arises from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to the left hand scars claim.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2012 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is outstanding evidence showing symptomatology of his left hand scars that is not documented by the evidence already of record.

With respect to the aforementioned February 2012 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran reported during the hearing that the scars were scars and were not painful.  Granted, the VLJ did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the Veteran's claim for an increased rating.  However, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim for an increased evaluation for his left hand scars; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded a VA medical examination in May 2009 which evaluated the symptomatology of his service-connected left hand scars.  The examiner reviewed the history, conducted an examination and provided sufficient information so the Board's determination is an informed one.  No inaccuracies or prejudice are demonstrated with respect to this examination, nor has the Veteran indicated this disability has increased in severity since the most recent examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805. 

Diagnostic Code 7800 evaluates scars based upon disfigurement of the head, face, or neck.  As the Veteran's left hand scars are clearly not of the head, face, or neck, this Code is not for consideration in the instant case.

Diagnostic Code 7801 provides that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides for evaluation of scars, other than on the head, face or neck, which are superficial and do not cause limited motion.  A 10 percent evaluation is assigned for areas of 144 square inches or greater (929 square centimeters).  In addition, effective October 23, 2008, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear covering areas of 144 square inches (929 sq. cm.) or greater are rated a maximum 10 percent disabling under Diagnostic Code 7802.

Diagnostic Code 7803 (as in effect prior to October 23, 2008) provided that superficial, unstable scars warrant a 10 percent evaluation.  A Note following this Code defines an unstable scar as one where, for any reason, there is frequent loss of skin over the scar.  A superficial scar is not one associated with underlying soft tissue damage.  The Board further notes, however, that Diagnostic Code 7803 has been eliminated as of October 23, 2008.  As the Veteran's service-connected left hand scars are effective from January 12, 2009, it is not for consideration in the instant case.

Prior to October 23, 2008, Diagnostic Code 7804 provided that a superficial scar that is painful on examination warrants a 10 percent rating.  Effective October 23, 2008, Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a maximum 30 percent rating.

Diagnostic Code 7805 provides that a scar is to be evaluated based upon limitation of motion.  Effective October 23, 2008, this Code provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under Diagnostic Code 7805, under which any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800- 7804 are evaluated under an appropriate Diagnostic Code.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable rating for his service-connected left hand scars under any of the potentially applicable Diagnostic Codes.  For example, the May 2009 VA examiner found, in pertinent part, that the Veteran's left hand had one 4 cm long hyperpigmented scar in the dorsal surface of the left hand in the space between the thumb and index finger, and small subcentimeter lesion at the base of the dorsal aspect of the thumb.  Simply put, they do not cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Therefore, he does not satisfy the criteria for a compensable rating under Diagnostic Code 7802.

The Board further notes that both scars were described as well-healed and nontender.  Additionally, there was no evidence of skin breakdown or adherence to underlying tissues; no elevation or depression of the surface of the scar; no evidence of inflammation, edema, or keloid formation; and no area of induration.  Thus, these scars have not been shown to be deep, painful or unstable.  Accordingly, he does not satisfy the criteria for a compensable rating under either Diagnostic Code 7801 or 7804.

Finally, the Board observes that the May 2009 VA examination found there was no restriction of range of motion resulting from these scars, or any other impairment attributable to the service-connected left hand scars.  As such, a compensable rating is not warranted under Diagnostic Code 7805.

The Veteran testified that the scars were scars and that they were not painful.  Neither the testimony nor any other documentation in the treatment records on file indicate the Veteran otherwise warrants a compensable rating under the applicable Diagnostic Codes pertaining to scars.

The Board further notes that it considered other potentially applicable Diagnostic Codes for evaluating skin disabilities under 38 C.F.R. § 4.118, such as Diagnostic Code 7806 which provides for evaluation of dermatitis or eczema.  However, the Veteran's service-connected left hand scars are shown to be residuals of burns, and are not of the nature so as to constitute dermatitis or eczema under Diagnostic Code 7806 or any of the other Diagnostic Codes found under 38 C.F.R. § 4.118.

In making the above determination, the Board considered whether "stage" rating(s) pursuant to Fenderson, supra, and Hart, supra, were warranted in this case. However, a thorough review of the record does not reveal any distinctive period(s) where the Veteran met or nearly approximated the criteria for a compensable rating for his service-connected left hand scars.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) .

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

There is no indication of an exceptional disability picture such that the schedular evaluations are inadequate.  In that regard, the Veteran has reported that the scars are not painful and the examiner has determined that the impairment was from the underlying osteoarthritis.  The Veteran has not otherwise reported an exceptional disability picture due to the scars.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that there is no indication in the record that the Veteran is unemployable due solely to his service-connected left hand scars. 



ORDER

An initial compensable rating for left hand scars is denied.


REMAND

The Veteran essentially contends that he has osteoarthritis of the first MTP and nerve damage of the left hand due to the same in-service injury that caused his service-connected left hand scars.  Specifically, he has related that the injury occurred when an officer through a simulated artillery shell at him, he put his hand up and it bounced off, exploding.  He related that the explosion burned his hand and split the webbing between his thumb and forefinger and cut across his little finger at the point that everything stopped and they immediately took care of him.

The Veteran's service treatment records confirm that in February 1952 he was treated for second degree burns of the left hand.  His treatment included a Vaseline bandage and penicillin.  No further details were provided regarding this injury, and he was returned to duty in 4 days.  No further complaint regarding the left hand is demonstrated in the service treatment records, to include the July 1953 discharge examination.  There were also no records of the current disability until years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.).

His wife reported that when she met him more than 42 years earlier, he complained of numbness and lack of feeling in the left hand and the problem progressed.  The Veteran testified that there was a dislocation in his hand when the bomb went off and then nerve pain.  He also testified that he always had problems after his discharge but mostly took Tylenol.  He further testified that the dislocated thumb was popped back into place and the hand was then bandaged up rather than stitched.  The Veteran has also asserted that the original injury was made worse when he was stationed in and fought in Korea.  See the Veteran's substantive appeal.  

The Board also notes that the May 2009 VA examiner stated that he could not resolve without resorting to mere speculation whether the Veteran's osteoarthritis of the first MTP of the left hand was caused by in-service trauma.  In support of this conclusion, the examiner noted that it had been more than 50 years since the in-service injury; that there was evidence of burn to the left hand between the thumb and index finger; that there was no scar from laceration in that area; there was some evidence of hypertrophy, indicating that there was likely arthritis of the first MTP.  However, since more than 50 years had passed since that injury, that arthritis did not necessarily correlate to the injury in the left hand in 1952.

Despite the foregoing, the Board notes that no other injury to the left hand is documented in the record.  Further, the Veteran, as a lay person, is competent to describe the visible circumstances of his left hand injury.  See Jandreau, supra.  Moreover, the Board observes that the Veteran has provided credible testimony as to the circumstances of this injury at his February 2012 Board hearing, and continuity of symptomatology after the injury.  

As noted above, the Veteran has contended that he has nerve damage of the left hand due to the same in-service injury as what caused his left hand scars and osteoarthritis of the first MTP.  The record reflects that the Veteran's claim of nerve damage was denied below because the evidence, to include the May 2009 VA medical examination, did not show any such disability.  However, the Board notes that it is not clear that this examination ever specifically evaluated whether there was any neurologic impairment of the left hand.  Moreover, the Board observes that evidence submitted at the February 2012 hearing included medical records dated in September 2011 showing carpal tunnel syndrome of the hand with left trigger thumb.  As such, there is competent medical evidence of a current neurologic disability of the left hand.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

The Board notes, however, that the diagnosis and etiology of a neurologic disability involves competent medical testing to evaluate.  As such, it is not subject to lay observation pursuant to Jandreau, supra.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Therefore, the Board finds that a competent medical examination and opinion is required to evaluate this claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's claimed disabilities should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be asked to provide any additional relevant records or identify medical care providers who have treated the Veteran for the claimed disabilities since service.  After securing any necessary release, the AMC/RO should attempt to obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to clarify the nature and etiology of the arthritis and claimed nerve damage of the left hand.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

For any neurologic disability of the left hand found to exist, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that such disability began in or was otherwise the result of his active service to include the February 1952 in-service injury of the left hand.

Regarding arthritis of the left hand, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that such disability began in or was otherwise the result of his active service to include the February 1952 in-service injury of the left hand.

The examiner is directed to assume, based on the evidence, currently of record, that the Veteran has experienced symptoms since separation from service when his left hand was injured.  The examiner's attention is also directed to the credible reports of his wife who reported that when she met him more than 42 years earlier, he complained of numbness and lack of feeling in the left hand and the problem progressed.  

The Veteran has also testified that there was a dislocation in his hand when the bomb went off and then nerve pain.  He further testified that the dislocated thumb was popped back into place and the hand was then bandaged up rather than stitched.  The Veteran has also asserted that the original injury was made worse when he was stationed in and fought in Korea.  See the Veteran's substantive appeal.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. The examiner should make clear if an opinion cannot be provided whether additional testing or information is needed, and possibly available, that would permit such an opinion and/or whether it cannot be determined that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.    

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the April 2010 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


